Title: To John Adams from Ward Nicholas Boylston, 1 February 1821
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear and ever beloved Son
					Hermitage Jama plain 1st Feby 1821
				
				For such you have allowed me to call you, (the evidence of wch. I shall retain as long as I retain any thing in my possession, and, shall cherish with delight—tho’ rank’d in age with the Patriarchs of the old Testament times—Indeed I think I begin to feel the infirmities of that age by a Rheumatic afliction in both arms, both legs, & indeed universial—or you wou’d have seen me at Quincy before now—I certainly misunderstood you abt. the Post you sent by Mr Foster’s son—I tho’t you had given him an order to receive it—and therefore supposed it settled—untill Mr Foster, told me, the day before yesterday he had a Letter from you at his house wch had lain there some days—I called immediately and yesterday received of the Treasurer #70 in Boston Money which if I am not able to bring myself, will send you by Thomas AlkerMrs Boylston still continues very much distressed by her cough, we hope yours has  totaly left you, with her affectionate regards to you & kind remembrance to the Ladies / I am / your ever affectionate / Father
				
					Ward Nichs Boylston
				
				
			